DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claim Rejections - 35 USC § 103
Claims 1-5 and 7-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Guo’623 (US 2018/0155623) as set forth in the last office action and further discussed below.
	Claims 1 and 2: Guo’623 teach a semiconductor nanoparticle of InP/ZnSxSex-1 nanostructures, wherein 0.25≤x≤0.75, and in particular x=0.5 (para. 0119). Besides ZnSSe shell, Guo also mentions ZnSeTe as equivalent (para. 0118). Therefore, it would have been obvious to the PHOSITA that a semiconductor structure of InP/ZnSeTe can be made using the same method as described for ZnSSe shell having the same range of Te from 0.25 to 0.75 and in particular, Te being 0.5. With regards to the absorbance, it is expected that the InP/ZnSeTe nanostructure to exhibit the same absorbance because it contains the exact same component formulation and structure as the claimed nanoparticles which comprise a core of In and P and a shell of ZnSeTe (para. 0109), in which Se=Te=1; and thus, the ratio of Se/(Se+Te) = 1/(1+1)=0.5 which meets the claimed range 0.03 to 0.5.
 	Claim 3: Guo exemplifies a shell comprising two layers: ZnSSe and ZnS (i.e. ZnSSe/ZnS) comprising at most 1 monolayer-thick of ZnSSe, which is about 0.3 nm each, and 3 monolayers of ZnS, which is about 3 nm each, (Guo, para. 0019). Thus the 
	Claims 4-5: Guo teaches a multiple shell over the InP base including ZnSSe/ZnS and ZnSeTe/ZnS as equivalents (para. 0118-0119). Therefore, Guo envisions a multilayered shell wherein the outermost layer is ZnS.
	Claim 7: The photoluminescent quantum yield is as high as 95% for InP/ZnSSe/ZnS (Guo, para 0134). Besides ZnSSe shell, Guo also teaches ZnSeTe as equivalent (Guo, para. 0118); therefore, it is expected that the nanostructure of InP/ZnSeTe/ZnS also exhibits similarly high quantum yield as that of ZnSSe.
	Claim 8: The nanostructure also a full width at half maximum (“FWHM”) of 40 nm or less (Guo, para. 0119). Therefore, it is expected the nanostructure of InP/ZnSeTe/ZnS also exhibits FWHM within the same range as Guo teaches them as equivalents (Guo, para. 0118).
	Claim 9: Guo teaches InP/ZnSeTe/ZnS as discussed in claims 1-7 above. Thus the nanostructures taught by Guo have the same composition and structure as claimed; therefore, it is expected that the nanostructures of Guo exhibit the same quantum yield rate change as claimed.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1-5 and 7-10 above, and further in view of Zhao et al (US- 2017/0110625).
	Guo teaches the semiconductor nanostructures of claimed invention as discussed above. However, Guo does not teach an outermost shell comprising an oxide. Zhao teaches insulating semiconductor nanoparticles with a metal oxide layer in order to extend the lifetime of the semiconductor nanocrystals (quantum dots) (Zhao, para. 0002, 0011 and 0036). In light of Zhao’s teaching, the PHOSITA would have been motivated to further insulate the semiconductor nanostructures of Guo by with a layer of metal oxide for the purpose of protecting and extending the life of the semiconductor nanostructures.

Response to Arguments
Applicant argues that “Guo does not disclose or suggest at least one layer of the shell is ZnSeTe (wherein Te/(Se+Te) = 0.03 to 0.50.  Contrary to Applicant’s argument, Guo does suggest at least one layer of the shell being ZnSeTe in para. 0109, where it is stated, “the shell comprises a Group II-VI semiconductor, for example , ZnSxSe1-x , where O≤x≤1, …, ZnS , ZnSe , ZnSeTe , MnSe , MgSe , CdS , CdSe , ZnCdSe , or ZnCdMgSe.” (emphasis added).  The ratio of Te/(Se+Te) in ZnSeTe would be 1/(1+1)= 0.5 which is within the claimed range of 0.03 to 0.50.  
Applicant further argues that Guo fails to teach a dispersion of the core-shell quantum dot to have an absorbance of 0.9 or higher with respect to light having a wavelength of 450 nm at an optical path length of 1 cm.  First of all, as stated in the rejection, because the core-shell quantum dots taught by Guo comprise the same core and shell materials (namely InP/ZnSeTe) including the outermost shell (ZnS), the same concentration [Te/(Se+Te)] = 0.5, and have shell thickness within the claimed range, it is expected that the quantum dots of Guo would have the same absorbance as claimed 
Applicant further contends that Guo does not recognize that ZnSe and ZnS are not desirable as shell materials for InP-based semiconductor nanoparticles because of their excessively large band gaps.  Contrary to Applicant’s allegation, Guo does disclose this fact.  At paragraph 0121, Guo states that “ZnSSe has a smaller lattice mismatch with InP than does ZnS”.  And as Guo shows that ZnSeTe can be used as a shell layer other than ZnSSe (Guo, para. 0109), Guo does infer that InP also has smaller band gaps with ZnSeTe than with ZnS.
Applicant also alleges that “Guo does not state how ZnSeTe is synthesized”.  Shell formation is disclosed throughout the specification of Guo by using appropriate precursors which are known in the art.  See Guo, paragraphs 0023, para. 0092, and in particular, paragraphs 0109-0111.  Precursors for ZnSeTe are known in the art; for example: diisopropyltelluride, dimethylzinc-triethylamine, ditertiarybutylselenide as disclosed in Strassburg et al., “Growth and p-type doing of ZnSeTe on InP”, Journal of Crystal Growth 248 (2003) 50–55.
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive for the reasons discussed above.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art references of record teach the specific nanoparticles of InP/ZnSTe and InP/ZnSSeTe with the specific atomic ratio and high absorbance spectrum as required in the instant claims. Although Guo teaches InP/ZnSSe and alludes to a nanostructure of InP/ZnSeTe as equivalent, Guo does not even mention the specific shells of ZnSTe or ZnSSeTe which indicates that Guo does not consider them to be equivalent. Therefore, it would not have been obvious to extrapolate from the teaching of InP-based nanostructure with the shell of ZnSSe or ZnSeTe to arrive at ZnSTe or ZnSSeTe and expect the same high absorbance as required in the instant claims 11 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 17, 2022